DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 108024419A).
Regarding claim 1, Liu discloses a control system including a control module (single-chip microcomputer, Paragraph 0026), an audio module (voice processing module and sound data in paragraph 0026 and the sound broadcasting module of paragraph 0034), and dimming control circuitry (LED dimming control circuit, Paragraph 0026); and a lamp (LED aquarium lamp, Paragraph 0012 and 0026).

Regarding claim 2, Liu discloses a power regulator (voltage regulator and 24V power supply, Paragraphs 0026-0027).

Regarding claim 3, Liu discloses the control module includes a single-chip control microprocessor (Paragraph 0026).

Regarding claim 4, Liu discloses the audio module (voice processing module, Paragraph 0026) includes a sound processing microprocessor and associated audio circuitry (sound data in paragraph 0026 and the sound broadcasting module of paragraph 0034).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 108024419A) in view of Schlemmer (US 2019/0159435).
Regarding claim 5, Liu teaches simulated sound maintained in memory (Paragraph 0026).
Liu fails to teach simulated sounds maintained on a solid-state memory.
Schlemmer teaches solid-state memory (Paragraph 0134).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the memory of Liu be a solid-state memory as taught by Schlemmer, in order to 

Claim(s) 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 108024419A) in view of Fredricks et al. (US 2018/0132320 Hereinafter Fredricks).
Regarding claim 6, Liu fails to teach a wireless remote controller.
Fredricks teaches a wireless remote controller (paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the wireless remote controller of Fredricks to the lighting device of Liu, in order to allow the user to remotely control the lighting device thereby simplifying the use of the invention.

Regarding claim 10, Liu teaches the audio module includes a sound processing microprocessor (voice processing module and sound data in paragraph 0026 and the sound broadcasting module of paragraph 0034), an audio output interface (sound broadcasting module, Paragraph 0034), 
Liu fails to explicitly teach an external speaker access detection circuit, and a USB interface.
Fredricks teaches an external speaker access detection circuit (the speaker 209 and the circuit that detects it, Paragraph 0049 or 0106), and a USB interface (usb connection, Paragraph 0106).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included a external speaker and USB interface to the lighting and sound device of Liu as taught by Fredricks, in order to provide a USB connection to allow the user to connect to the deivce via USB to control the light or to provide power to other elements and to provide a speaker to provide the simulated sound that Liu references (Fredricks, Paragraphs 0049 and 0106).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 108024419A) in view of Chien (US 10337719).
Regarding claim 7, Liu fails to teach a wired remote controller.
Chien teaches a wired remote controller (claim 14).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the wireless remote controller of Chien to the lighting device of Liu, in order to allow the user to remotely control the lighting device thereby simplifying the use of the invention.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 108024419A) in view of Wang (US 2011/0251227).
Regarding claim 8, Liu fails to teach the lamp includes only white LED lights and blue LED lights.
Wang teaches the lamp includes only white LED lights and blue LED lights (Paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had only white and blue LED light to Liu as taught by Wang, in order to provide blue and white light from the lighting device thereby allowing for a desired light distribution.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 108024419A) in view of Grajcar et al. (US 2021/0161099 Hereinafter Grajcar).
Regarding claim 9, Liu teaches blue LEDs.
Liu fails to teach the plurality of colors required by the claim.
Grajcar teaches the lamp includes red (Paragraph 0058 and 0061), green (Paragraphs 0035) & blue LED lights (Paragraph 0055), white LED lights (Paragraph 0050), blue LED lights and UVA lights (Paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had red, green, blue, white, and UVA lights in the lighting device of Liu as taught by Grajcar, in order to provide all the different types of light that are needed for animals best health which would otherwise be provided by the sun if the animal were outside (Grajcar, Paragraphs 0035, 0050, 0055, and 0061).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fredricks (US 2016/0242396) teaches a lighting system being controlled by remote element over a network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/            Examiner, Art Unit 2875